



Exhibit 10.12




FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 8, 2017, is entered into by and among HOOPER
HOLMES, INC., a New York Corporation (“Borrower”), each of the undersigned
financial institutions (individually each a “Lender” and collectively “Lenders”)
and SWK FUNDING LLC, a Delaware limited liability company, in its capacity as
administrative agent for the other Lenders (in such capacity, “Agent”).
RECITALS
WHEREAS, Borrower, Agent and Lenders entered into that certain Amended and
Restated Credit Agreement, dated as of May 11, 2017, which amended and restated
that certain Credit Agreement, dated as of April 17, 2015, by and among the
Borrower, Agent and Lenders (as the same may be further amended, modified or
restated from time to time, being hereinafter referred to as the “Credit
Agreement”; capitalized terms used in this Amendment are defined in the Credit
Agreement unless otherwise stated); and
WHEREAS, Borrower, Agent and Lenders desire and are willing, to amend the Credit
Agreement as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
No Waiver


1.1    Nothing contained in this Amendment or any other communication between
Agent, any Lender, Borrower or any other Loan Party shall be a waiver of any
past, present or future violation, Default or Event of Default of Borrower under
the Credit Agreement or any Loan Document. Agent and each Lender hereby
expressly reserves any rights, privileges and remedies under the Credit
Agreement and each Loan Document that Lender may have with respect to any
violation, Default or Event of Default, and any failure by Agent or any Lender
to exercise any right, privilege or remedy as a result of the violations set
forth above shall not directly or indirectly in any way whatsoever either (i)
impair, prejudice or otherwise adversely affect the rights of Agent or any
Lender, except as set forth herein, at any time to exercise any right, privilege
or remedy in connection with the Credit Agreement or any Loan Document, (ii)
amend or alter any provision of the Credit Agreement or any Loan Document or any
other contract or instrument or (iii) constitute any course of dealing or other
basis for altering any obligation of Borrower or any rights, privilege or remedy
of Agent or any Lender under the Credit Agreement or any Loan Document or any
other


1



--------------------------------------------------------------------------------




contract or instrument. Nothing in this Amendment shall be construed to be a
consent by Agent or any Lender to any prior, existing or future violations of
the Credit Agreement or any Loan Document.


ARTICLE II
Amendments to Credit Agreement
2.1Amendment to Section 1.1 – New Definitions. Effective as of the Effective
Date, the following new definitions are hereby added to Section 1.1 of the
Credit Agreement in their proper alphabetical order:
“Closing Date Term Loan shall have the meaning set forth in Section 2.1.1(a).”
“First Amendment Effective Date shall mean August 8, 2017.”
“First Amendment shall mean that certain First Amendment to Amended and Restated
Credit Agreement, dated as of the First Amendment Effective Date, by and among
Agent, Borrower, and Lenders.
“August 2017 Term Loan shall have the meaning set forth in Section 2.1.1(a).”
2.2    Amendment to Section 1.1 – Amended Definitions. Effective as of the
Effective Date, the following definition contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Term Loan Commitment shall mean $8,500,000.”
2.3    Amendment to Section 2.1.1. Effective as of the Effective Date, Section
2.1.1 of the Credit Agreement is amended and restated in its entirety to read as
follows:
“2.1.1    Term Loan Commitments.
(a)    The Lenders, severally and for themselves alone, made (i) a term loan
(the “Original Term Loan”) in connection with the Existing Credit Agreement in
the original principal amount of $5,000,000 and (ii) an additional term loan
(“Additional Term Loan” and together with the Original Term Loan, collectively
the “Closing Date Term Loan”) on the Closing Date in the original principal
amount of $2,824,123.80, resulting in an aggregate, outstanding principal amount
of $6,500,000 as of the Closing Date. As of the First Amendment Effective Date
(and immediately prior to the additional advance of the Term Loan described in
the next sentence) the outstanding principal balance of the Closing Date Term
Loan is $6,500,000. On and subject to the terms and conditions set forth in the
First Amendment, each Lender, severally and for itself alone, agrees to make an
additional term loan to Borrower (each such loan, individually and collectively,
the “August 2017 Term Loan”) in an amount equal to such Lender’s applicable Pro
Rata Share of $2,000,000, resulting in an aggregate, outstanding principal
amount outstanding under the Term Loan of $8,500,000 as of the First Amendment
Effective Date. The Additional Term Loan, the


2





--------------------------------------------------------------------------------




August 2017 Term Loan, and the Original Term Loan shall be deemed a single term
Loan (each such loan, individually and collectively, the “Term Loan”) which
shall be in an aggregate principal amount equal to the Term Loan Commitment. The
Commitments of Lenders to make the August 2017 Term Loan shall terminate
concurrently with the making of the August 2017 Term Loan on the First Amendment
Effective Date. The Loan is not a revolving credit facility, and therefore, any
amount thereof that is repaid or prepaid by Borrower, in whole or in part, may
not be re-borrowed.
(b)    Notwithstanding anything set forth in this Agreement (including, without
limitation, Section 2.9 hereof) or any other Loan Document to the contrary, the
principal balance of the August 2017 Term Loan shall be due and payable no later
than February 1, 2018, and shall be repaid in no more than two (2) installments.
Such repayments will not be subject to the provisions or fees set forth in
Sections 2.8 and 2.9 hereof.
(c)    Notwithstanding anything set forth in this Agreement (including, without
limitation, Sections 2.6, 2.8, and 2.9 hereof) or any other Loan Document to the
contrary, payments of principal made while balances remain outstanding on both
the August 2017 Term Loan and the Revolving Loans will be allocated first to the
Revolving Loans until the Revolving Loans have been repaid in full and then to
the August 2017 Term Loan until it has been repaid in full.”
2.4    Amendment to Section 2.6.1. Effective as of the Effective Date, Section
2.6.1(a) of the Credit Agreement is amended to add the following new sentence at
the end of such Section 2.6.1(a):
“Notwithstanding the foregoing of this Section 2.6.1(a) or any other provision
of this Agreement or any other Loan Document, the outstanding principal balance
of the August 2017 Term Loan shall bear interest at a per annum rate of interest
equal to the LIBOR Rate plus twelve and one half of one percent (12.5%), which
interest shall be due and payable on the 15th day of each calendar month (or the
next Business Day to the extent such 15th day is not a Business Day) commencing
on August 25, 2017.”
2.5    Amendment to Section 2.7(b). Effective as of the Effective Date, Section
2.7(b) of the Credit Agreement is amended and restated in its entirety to read
as follows:
“Notwithstanding the foregoing of this Section 2.7(b) or any other provision of
this Agreement or any other Loan Document, upon the full repayment of the August
2017 Term Loan, whther as a result of the contractual acceleration and
acceleration by Agent in accordance with this Agreement or otherwise, Borrower
shall pay an additional exit fee (“2017 Exit Fee”) to Agent, for the benefit of
Lenders, in an amount equal to (x) if such repayment occurs on or prior to
November 30, 2017, seven percent (7.0%) multiplied by the aggregate principal
amount of the August 2017 Term Loan, or (y) if such repayment occurs after
November 30, 2017, fourteen percent (14.0%) multiplied by the aggregate
principal amount of the August 2017 Term Loan; provided, however, that as it
relates solely to the 2017 Exit Fee, such fee may, at the election of Borrower,
be capitalized into the Loan on the date of any such repayment, and the
outstanding principal balance of the Loan shall


3





--------------------------------------------------------------------------------




be increased by an amount equal to such 2017 Exit Fee that would otherwise be
due on such repayment date with no further action by Agent, Lenders or Borrower;
and provided, further, that the amount of the Term Loan, for purposes of
calculating the exit fee described in the first sentence of this Section 2.7(b),
shall exclude the aggregate principal amount of the August 2017 Term Loan.”
2.6    Amendment to Section 7.13. Effective as of the Effective Date, a new
Section 7.13.4 is hereby added to the Credit Agreement to read as follows:
“2.13.4 Minimum Accounts Receivable.
As of any date of determination, commencing with November 30, 2017 and until
such time that the August 2017 Term Loan has been Paid In Full, not permit the
accounts receivable of Borrower that are not pledged to SCM in connection with
the SCM Indebtedness to be less $3,500,000.00.”
ARTICLE III
Conditions Precedent
3.1    The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Agent, unless
specifically waived in writing by Agent in its sole discretion (the date on
which all such conditions are satisfied or waived referred to herein as the
“Effective Date”):
A.    Agent shall have received: (i) this Amendment and the Reaffirmation of the
Amended and Restated Guarantee and Collateral Agreement, duly executed by all
parties thereto.
B.    Agent shall have received payment, for its own account, of an origination
fee in the amount of $30,000, which origination fee shall be deemed fully earned
and non-refundable as of the Effective Date.
C.    The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.
D.    Agent shall have received a fully-executed warrant, in form and substance
acceptable to Agent.
E.    All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent.


4





--------------------------------------------------------------------------------




F.    Agent shall have received payment of all costs and expenses due and owing
by Borrower on or prior to the date hereof (including, without limitation, all
legal fees of Agent’s counsel).
ARTICLE IV
Ratifications, Representations and Warranties
4.1    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations.
4.2    Representations and Warranties. Borrower hereby represents and warrants
to Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, the amended and restated warrant referred to in Section 3.1 above and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite action (as applicable) on the
part of Borrower and will not violate the organizational documents of Borrower;
(b) Borrower’s directors have authorized the execution, delivery and performance
of this Amendment, the warrant referred to in Section 3.1 above and any and all
other Loan Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent such representations and warranties
expressly relate to an earlier date); (d) [Reserved]; (e) Borrower is in full
compliance in all material respects with all covenants and agreements contained
in the Credit Agreement and the other Loan Documents, as amended hereby; and (f)
except as disclosed to Agent, Borrower has not amended its organizational
documents since the date of the Credit Agreement.
ARTICLE V


5





--------------------------------------------------------------------------------




Miscellaneous Provisions
5.1    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.
5.2    Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.
5.3    Expenses of Agent. As provided in the Credit Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable costs and
fees of legal counsel.
5.4    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
5.5    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.
5.6    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.
5.7    Effect of Waiver. No consent or waiver, express or implied, by Agent to
or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.


6





--------------------------------------------------------------------------------




5.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
5.9    Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING
LAW) AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS
AMENDMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.
5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
AGENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




7





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above‑written.
BORROWER:


HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer and President











































































--------------------------------------------------------------------------------





AGENT AND LENDER:


SWK FUNDING LLC,
as Agent and a Lender


By:     SWK Holdings Corporation,
its sole Manager





By:     /s/ Winston Black    
Name:    Winston Black    
Title:    CEO    







--------------------------------------------------------------------------------










REAFFIRMATION OF
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT


The undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this First Amendment to Amended
and Restated Credit Agreement, dated as of August 8, 2017 (the “Amendment”), and
acknowledges and reaffirms its obligations owing to Agent and the Lenders under
that certain Amended and Restated Guarantee and Collateral Agreement, dated as
of May 11, 2017 (the “Guarantee Agreement”) and any of the other Loan Documents
to which it is a party, and agrees that such Guarantee and Loan Documents are
and shall remain in full force and effect. Although Guarantor has been informed
of the matters set forth herein and has acknowledged and agreed to same,
Guarantor understands that Agent and Lenders have no obligation to inform
Guarantor of such matters in the future or to seek Guarantor’s acknowledgement
or agreement to future amendments or waivers, and nothing herein shall create
such a duty.


HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




PROVANT HEALTH SOLUTIONS, LLC,
a Rhode Island limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER WELLNESS, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




ACCOUNTABLE HEALTH SOLUTIONS, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois





--------------------------------------------------------------------------------





Title:    Chief Executive Officer and President




HOOPER INFORMATION SERVICES, INC.,
a New Jersey corporation




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President








HOOPER DISTRIBUTION SERVICES, LLC,
a New Jersey limited liability company


By: Hooper Holmes, Inc.,
its Manager


By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER KIT SERVICES, LLC,
a Kansas limited liability company


By: Hooper Holmes, Inc.,
its sole Member


By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President





